Name: Commission Regulation (EEC) No 496/90 of 28 February 1990 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 90 Official Journal of the European Communities No L 53/13 COMMISSION REGULATION (EEC) No 496/90 of 28 February 1990 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 806/89 (4), and in particular Article 12 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1906/87 (% provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month prece ­ ding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No 1 740/78 (*), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; Whereas, in accordance with Article 5 of Regulation (EEC) No 2744/75 and Article 2 of Regulation (EEC) No 1 579/74, the levy on certain processed products must be reduced by an amount equal to the production refund granted in respect of basic products for processing ; Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; whereas, in accordance with Council Regulation (EEC) No 2742/75 (9), as last amended by Regulation (EEC) No 1009/86 (10), the vari ­ able component of the levy on certain processed products must be reduced by the incidence of the production refund granted in respect of basic products intended for processing ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 12 of Council Regula ­ tion (EEC) No 486/85 of 26 February 1985 on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (n), as last amended by Regulation (EEC) No 3530/89 (u) ; Whereas the Council has not yet been able formally to adopt the Regulation intended to replace Regulation (EEC) No 486/85 ; whereas, in order to avoid disconti ­ nuity in the arrangements applying, the application of the arrangements laid down in Regulation (EEC) No 486/85 should be contained as a precaution and without preju ­ dice to the definitive arrangements to be adopted subse ­ quently by the Council ; Whereas Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1989 the levies on certain agricultural products originating in developing coun ­ tries (13) reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tons a year ;(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 22, 27. 1 . 1990, p. 7. O OJ No L 166, 25. 6. 1976, p. 1 . ( ») OJ No L 281 , 1 . 11 . 1975, p. 57. (10) OJ No L 94, 9 . 4. 1986, p. 6. O OJ No L 61 , 1 . 3 . 1985, p. 4. (4) OJ No L 177, 24. 6. 1989, p. 1 . I5) OJ No L 281 , 1 . 11 . 1975, p. 65. (s) OJ No L 182, 3 . 7. 1987, p. 49. 0 OJ No L 168, 25. 6. 1974, p. 7. (8) OJ No L 202, 26. 7. 1978, p. 8 . (&gt; 2) OJ No L 347, 28 . 11 . 1989, p. 3 . M OJ No L 383, 30 . 12. 1989, p. 125 . No L 53/14 Official Journal of the European Communities 1 . 3 . 90 of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 f), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 10, 0714 10 90 and 071490 10 originating in certain third countries ('), as amended by Regulation (EEC) No 3837/88 (2), and Council Regulation (EEC) No 885/89 of 5 April 1989 on the arrangements applying to imports for 1989 of products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in third countries which are not members of the GATT, other than China (3), lay down the terms on which the import levy is limited to -6% ad valorem ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (4), as amended by Regulation (EEC) No 222/88 (*), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13. 2. 1987, p. 9. (2) OJ No L 340, 10 . 12. 1988, p. 1 . (*l OJ No L 94, 7. 4. 1989, p. 1 . (4) OJ No L 281 , 1 . 11 . 1975, p. 20 . O OJ No L 28 , 1 . 2. 1988, p. 1 . (*) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . 1 . 3 . 90 Official Journal of the European Communities No L 53/ 15 ANNEX to the Commission Regulation of 28 February 1990 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 0714 10 10 0) 55,42 116,39 121,22 0714 10 91 52,40 116,39 118,20 0714 10 99 55,42 116,39 121,22 0714 90 11 52,40 11 6,39 (3) 118,20 0714 90 19 55,42 116,39 (3) 121,22 1102 20 10 69,62 246,01 252,05 1102 20 90 39,05 139,40 142,42 1102 30 00 5,32 183,30 186,32 1102 90 10 100,36 212,76 218,80 1102 90 30 84,88 223,78 " 229,82 1102 90 90 56,47 144,88 147,90 1103 1200 84,88 223,78 229,82 1103 13 11 69,62 246,01 252,05 1103 13 19 69,62 246,01 252,05 1103 13 90 39,05 139,40 142,42 1103 14 00 5,32 183,30 186,32 1103 19 10 116,25 235,78 241,82 1103 19 30 100,36 212,76 218,80 1103 19 90 56,47 144,88 147,90 - 1103 21 00 71,02 258,17 264,21 1103 29 10 116,25 235,78 241,82 1103 2920 100,36 212,76 218,80 1103 29 30 84,88 223,78 229,82 1103 2940 69,62 246,01 252,05 1103 29 50 5,32 183,30 186,32 1103 29 90 56,47 144,88 147,90 1104 11 10 56,47 120,56 123,58 1104 11 90 110,84 236,40 242,44 1104 12 10 47,70 126,81 129,83 1104 12 90 93,64 248,64 254,68 1104 19 10 71,02 258,17 264,21 1104 19 30 116,25 235,78 241,82 1104 19 50 69,62 246,01 252,05 1104 1991 9,95 311,26 317,30 1104 19 99 100,36 255,67 261,71 1104 21 10 86,86 189,12 192,14 1104 21 30 86,86 189,12 192,14 1104 21 50 137,04 295,50 301,54 1104 21 90 56,47 120,56 123,58 1104 22 10 10 (4) 47,70 126,81 : 129,83 1104 22 10 90 0 81,86 223,78 226,80 1104 22 30 81,86 223,78 226,80 1104 22 50 ' 73,10 198,91 201,93 1104 22 90 47,70 126,81 129,83 1104 23 10 59,53 218,67 221,69 1104 23 30 59,53 218,67 221,69 No L 53/ 16 Official Journal of the European Communities 1 . 3 . 90 (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 23 90 39,05 139,40 142,42 1104 29 11 51,03 190,76 193,78 1104 29 15 84,46 174,22 177,24 1104 29 19 86,86 227,26 230,28 11042931 60,78 229,49 232,51 1104 29 35 100,99 209,58 212,60 1104 29 39 86,86 227,26 230,28 1104 29 91 39,84 146,30 149,32 1104 29 95 65,47 133,61 136,63 1104 29 99 56,47 144,88 147,90 110430 10 33,12 107,57 113,61 1104 30 90 32,53 102,50 108,54 1106 20 10 55,42 11 4,57 (3) 121,22 1106 20 91 77,42 216,41 0 240,59 1106 20 99 77,42 216,41 (3) 240,59 1107 10 11 75,14 255,31 266,19 1107 10 19 58,89 190,76 201,64 1107 10 91 104,15 210,40 221,28 (2) 1107 10 99 80,57 157,21 168,09 1107 20 00 92,10 183,21 194,09 (2) 1108 11 00 99,97 315,55 336,10 1108 12 00 77,42 220,04 240,59 1108 13 00 77,42 220,04 240,59 i6) 1108 14 00 77,42 110,02 240,59 1108 19 10 34,13 262,84 293,67 1108 19 90 77,42 11 0,02 (3) 240,59 1109 00 00 325,74 573,72 755,06 1702 30 51 170,89 287,01 383,73 1702 30 59 123,36 220,04 286,53 1702 30 91 170,89 287,01 ^ 383,73 1702 30 99 123,36 220,04 286,53 1702 40 90 123,36 220,04 286,53 1702 90 50 123,36 220,04 286,53 1702 90 75 174,42 300,67 397,39 1702 90 79 120,53 209,1 1 275,60 2106 90 55 123,36 220,04 286,53 2302 10 10 23,33 55,76 61,76 2302 10 90 43,15 119,49 125,49 2302 20 10 23,33 55,76 61,76 2302 20 90 43,15 119,49 125,49 2302 30 10 23,33 55,76 61,76 2302 30 90 43,15 119,49 125,49 2302 40 10 23,33 55,76 61,76 2302 40 90 43,15 119,49 125,49 2303 10 11 251,98 273,34 454,68 No L 53/ 171 . 3 . 90 Official Journal of the European Communities ('} 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (GJ No L 142, 9 . 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 11 and 0714 90 19,  flours and meal of arrow-root falling within CN code 1 106 20,  arrow-root starch falling within CN code 1108 19 90 . (*) TARIC code : clipped oats. (3) TARIC code : CN code 11042210, other than 'clipped oats'. (6) Under Regulation (EEC) No 3899/89, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed amount of 5 000 tons.